EXHIBIT 99.2 HEADNOTE TO PROFORMA FINANCIAL INFORMATION On October 8, 2010, pursuant to the terms and conditions of the Agreement and Plan of Merger and Reorganization dated July 23, 2010, (the “Merger Agreement”), Accredited Members Holding Corporation (“AMHC”) acquired all of the issued and outstanding common stock of World Wide Premium Packers, Inc. (“WWPP”), a related-party affiliate.As a result, WWPP became a wholly-owned subsidiary of the Company on October 8, 2010. As consideration for the acquisition, AMHC issued 398,477 shares of its Series A Convertible Preferred Stock (the Series A Preferred”), immediately convertible at the option of the holder into eight shares of AMHC’s common stock.At the date of the acquisition, the market value of AMHC’s common stock was $0.45 per share. Each Series A Preferred shareholder may be entitled to contingent consideration consisting of an additional 20.8 shares of common stock upon conversion of each Series A Preferred share should WWPP achieve pre-tax operating income over a period of six consecutive months of at least $1 million by October 8, 2013, as defined.Accounting standards require that AMHC recognize the acquisition date fair value of this contingent consideration.Given the estimated disparity between this threshold and WWPP’s projected financials results.AMHC believes that the probability of achieving this threshold is not highly probably and therefore, adjusted the fair value of the contingent consideration by a probability factor accordingly.At October 13, 2013 should this threshold not be met, each share of remaining outstanding Series A Preferred shall automatically be converted into eight shares of AMHC common stock. The acquisition was accounted for as a purchase.Management’s preliminary estimate of the purchase price, which is based primarily on the underlying fair value of the Company’s common stock is approximately $2.2 million.The preferred stock issued in the acquisition includes an embedded conversion feature, which has been bifurcated and presented as a liability based on factors indicating this conversion feature is not indexed to AMHC’s common stock.A preliminary allocation of the purchase price has been made to major categories of assets and liabilities in the accompanying pro forma condensed consolidated financial statements. The pro forma adjustments represent AMHC’s preliminary determination of acquisition accounting adjustments and are based upon available information and certain assumptions that AMHC believes to be reasonable. Consequently, the amounts reflected in the unaudited pro forma condensed consolidated financial statements are subject to change and such changes may be material. The historical pro forma balance sheet and statement of operations information is based on AMHC’s unaudited September 30, 2010, interim financial statements, included in its quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2010, filed on November 15, 2010, and the audited financial statements of WWPP as of September 30, 2010, and for the period from February 14, 2010 (inception), through September 30, 2010. Since WWPP had no operations prior to February 14, 2010, a pro forma statement of operations for the year ended December 31, 2009 is not presented. The accompanyingpro forma condensed consolidated balance sheet as of September 30, 2010,gives effect tothe acquisition as if it had been consummated on that date. The accompanying pro forma condensed consolidatedstatement of operations for the nine months ended September 30, 2010, give effect tothe acquisition as ifit had been consummated at the beginning of the period presented. The pro forma financial information should be read in conjunction with our historicalconsolidated financial statements used in the presentation of the pro forma financial information. THE PRO FORMA INFORMATION PRESENTED IS NOT NECESSARILY INDICATIVE OF THAT WHICH WOULD HAVE BEEN ATTAINED HAD THE TRANSACTION OCCURRED AT THE DATES INCLUDED IN THE PRO FORMA FINANCIAL INFORMATION. 1 ACCREDITED MEMBERS HOLDING CORPORATION AND SUBSIDIARIES PROFORMA CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) Historical September 30, Historical September 30, Proforma Adjustments Notes Proforma September 30, AMHC WWPP Assets Current assets: Cash and cash equivalents $ $ $
